                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Terrell Price,

            Plaintiff,

      v.                                    Case No. 2:19-cv-3442

Ohio Department of
Rehabilitation and Corrections,
et al.,

            Defendants.

                                    ORDER
      This is an action brought under 42 U.S.C. §1983 against the
Ohio Department of Rehabilitation and Correction (“ODRC”) and
several individual defendants employed by the Lebanon Correctional
Institution.      Plaintiff alleges that the defendants failed to
protect him from an attack by his cellmate in violation of the
Eighth Amendment.
      On August 16, 2019, the magistrate judge filed a report and
recommendation on the initial screen of plaintiff’s complaint
pursuant to 28 U.S.C. §1915A, which requires the court, “in a civil
action in which a prisoner seeks redress from a governmental entity
or officer or employee of a governmental entity,” to dismiss a
complaint that fails to state a claim upon which relief may be
granted.     28   U.S.C.     §1915A(a)-(b)(1).      The   magistrate   judge
recommended that the plaintiff’s claims against ODRC be dismissed
because they are barred by the Eleventh Amendment of the United
States Constitution and because the ODRC is not a “person” who can
be   held   liable   under    §1983.    The     magistrate   judge   further
recommended that because plaintiff is currently incarcerated at the
Warren Correctional Institution, the remaining claims against the
individual defendants should be transferred to the United States
District Court for the Southern District of Ohio, Western Division,
where venue is proper.
     The report and recommendation advised plaintiff that the
failure to object to the report and recommendation would result in
a waiver of the right to de novo review by the district judge and
a waiver of the right to appeal the judgment of the district court.
Doc. 4, p. 6.    The deadline for filing objections has passed, and
no objections were filed.
     The court agrees with the report and recommendation (Doc. 4),
and it is hereby adopted.       The claims against ODRC are dismissed
pursuant   to   28   U.S.C.   §1915(e)(2)(B)(ii)   because   plaintiff’s
complaint fails to state a claim for which relief may be granted as
to that defendant. Plaintiff’s remaining claims are transferred to
the United States District Court for the Southern District of Ohio,
Western Division, at Cincinnati, Ohio.


Date: September 6, 2019                 s/James L. Graham
                                James L. Graham
                                United States District Judge




                                    2
